Exhibit 10.1

 

UNWIND AGREEMENT

 

THIS UNWIND AGREEMENT (this “Unwind Agreement”) is made effective as of the [__]
day of July, 2019 by and between Boston Therapeutics, Inc., a Delaware
corporation (“BTHE”), CureDM, Inc., a Delaware corporation (“CureDM”), and
CureDM Group Holdings, LLC, a Delaware limited liability company (“PriveCo”).

 

RECITALS

 

A.On February 12, 2018, BTHE entered into a Contribution Agreement (the
“Contribution Agreement”), dated January 1, 2018, with the members of PriveCo
(“PriveCo Members”), pursuant to which the PriveCo Members contributed 100% of
the outstanding securities of PriveCo (the “PriveCo Securities”) in exchange for
an aggregate of 47,741,140 shares of common stock of BTHE (the “BTHE
Contribution Sharer”) of which 25,000,000 BTHE Contribution Shares (the “BTHE
Closing Shares”) were delivered at closing and 22,741,140 BTHE, Contribution
Shares (the “Milestone BTHE Share”) were to be delivered in four equal tranches
of 5,685,285 BTHE Contribution Shares each upon the achievement of specific
milestones (the “Transaction”). BTHE, PriveCo, the PriveCo Members, and CureDM
are individually referred to herein as the “Party,” and collectively referred to
herein as the “Parties.”

 

B.CureDM and BTHE acknowledge and agree that the Milestones were not achieved,
and the Milestone BTHE Shares were not issued or delivered to the PriveCo
Members.

 

C.Section 5.6 of the Contribution Agreement provides that if the Milestones are
not achieved as contemplated in such agreement, then (i) the Contribution
Agreement, other than the provisions of Section 13 thereof, will be null and
void and have no further force and effect and all other rights and liabilities
of the parties thereunder will terminate without any liability of any Party to
any other Party, (ii) each Party shall have released, remised and forever
discharged any and all rights and claims that it has had, now has or might now
have against the other, and (iii) the PriveCo Members will return all BTHE
Shares to BTHE for cancellation (such actions being collectively referred to
herein as the “Unwind”).

 

D.On July 19, 2019, BTHE and CureDM, on behalf of itself and as agent in fact
for the PriveCo Members, entered into a Letter of Intent (the “Letter of
Intent”) that set forth the material terms of the Unwind. To the extent that any
provision of this Unwind Agreement conflicts with or is inconsistent with any
provision of the Letter of Intent, the provisions of this Unwind Agreement
supersede those of the Letter of Intent and the terms of this Unwind Agreement
shall govern.

 

E.Upon the terms and subject to the conditions set forth in this Unwind
Agreement, BTHE and CureDM, on behalf of itself and as agent-in-fact for the
PriveCo Members, have agreed to unwind the Transaction, such that (except as set
forth in this Unwind Agreement) the PriveCo Members will return all BTHE Closing
Shares to BTHE for cancellation, which cancelled shares shall be considered
authorized but unissued shares of common stock. The PriveCo Members will waive
any and all rights to the Milestone BTHE Shares in consideration of their
respective membership interest in PriveCo that was contributed to BTHE pursuant
to the Contribution Agreement.

 

F.It is the intention of the Parties hereto that: (i) the Unwind shall qualify
as a tax-free reorganization under Section 368(a)(1)(B) of the Internal Revenue
Code of 1986, as amended (the “Code”), and (ii) the surrender and exchange of
securities contemplated herein shall be exempted from registration or
qualification under the Securities Act of 1933, as amended.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the Parties hereto covenant and agree as
follows:

 

1.Surrender and Exchange of Securities.

 

a.Return of BTHE Shares. Subject to the terms and conditions of this Unwind
Agreement, and except as otherwise provided below, the PriveCo Members shall
return all BTHE Closing Shares to BTHE for cancellation prior to the Closing (as
defined below) and thereby surrender all legal right, title, and interest, which
cancelled shares shall be considered authorized but unissued shares of common
stock.

 

 

 

 

b.Delivery of Documents. Subject to the terms and conditions of this Unwind
Agreement, and except as otherwise provided below, the PriveCo Members shall
deliver all documents required to cancel the BTHE Closing Shares, including, but
not limited to, the original stock certificates representing the BTHE Closing
Shares and all documents reasonably and customarily required by BTHE’s transfer
agent and registrar as needed to cancel such shares.

 

c.Open Shares. Notwithstanding the foregoing, with respect to those PriveCo
Members who do not surrender their BTHE Closing Shares for cancellation (such
shares, the “Open Shares”), (i) to the extent that such number of Open Shares do
not exceed 1,639,480, CureDM will pay BTHE $0.02 per Open Share, and (ii) to the
extent that such number of Open Shares exceeds 1.6 million, CureDM will pay BTHE
$0.05 for each Open Share in excess of 1,639,480, provided, however, that in no
event shall the number of Open Shares exceed 4.0 million. In the event that the
number of Open Shares Exceeds 4.0 million, this Unwind Agreement shall be null
and void. The aggregate dollar value to be paid pursuant to the foregoing (i)
and (ii) is referred to herein as the “Open Share Payment”. The Open Share
Payment shall be wired by CureDM to BTHE in accordance with the instructions set
forth in Exhibit A.

 

d.Return of PriveCo Securities. BTHE hereby agrees to transfer all of the issued
and outstanding PriveCo Securities to CureDM and the PriveCo Members free and
clear of any liens, changes, claims, and encumbrances, after which neither BTHE
or any party affiliated with BTHE will own any right or interest or future
equity claims in PriveCo.

 

e.Release of Obligations. Upon the completion of the Unwind (the “Closing”),
each Party shall be deemed to have released, remised and forever discharged any
and all rights and claims that it has had, now has or might now have against the
other, including the full release of BTHE of its obligations to issue and
deliver the Milestone BTHE Shares to the PriveCo Members.

 

2.Assumption of Liabilities. Upon the completion of the Unwind, PriveCo and
CureDM will assume responsibility for the payment of the liabilities set forth
on Exhibit B and shall indemnify BTHE against losses arising from or relating to
the liabilities up to the amount of the liabilities set forth on Exhibit B.

 

3.Mutual Release. Each of CureDM and BTHE on behalf of itself and its respective
partners, agents, assigns, heirs, officers, directors, employees executors, and
attorneys (“Affiliates”) hereby forever and finally releases, relieves, acquits,
absolves and discharges the other Party and their Affiliates from any and all
losses, claims, debts, liabilities, demands, obligations, promises, acts,
omissions, agreements, costs and expenses, damages, injuries, suits, actions and
causes of action, of whatever kind or nature, whether known or unknown,
suspected or unsuspected, contingent or fixed, that they may have against the
other Party and their Affiliates.

 

4.Indemnification. Each Party hereto shall defend, indemnify, and hold the other
harmless from and against any and all losses, damages, liabilities and expenses
(including penalties and attorneys’ fees) which are incurred or suffered by or
imposed upon another Party arising out of or relating to (i) any failure or
breach by the Party to perform any of its covenants, agreements or obligations
under this Unwind Agreement, or (ii) any inaccuracy or incompleteness of any of
the representations and warranties of the Party contained in this Unwind
Agreement or in any Exhibit delivered in connection with this Unwind Agreement.

 

5.Representations and Warranties of BTHE. BTHE represents and warrants to CureDM
and the PriveCo Members that:

 

a.BTHE has not assigned, pledged or hypothecated the PriveCo Securities and that
it is the record and beneficial owner of and has good and marketable title to
all of the PriveCo Securities and is transferring such free and clear of any and
all liens, charges, claims and encumbrances whatsoever.

 

b.BTHE has due and sufficient right and authority to enter into this Unwind
Agreement on the terms and conditions herein set forth and to transfer the
record, legal and beneficial title and ownership of all of the PriveCo
Securities to CureDM and the PriveCo Members at the Closing.

 

c.Since the date of the Contribution Agreement, there has been no change in the
assets or intellectual property (collectively, the “Assets”) of PriveCo.

 

d.As of the date of this Unwind Agreement, no interference, opposition, reissue,
reexamination or other proceeding of any nature is pending or, to the knowledge
of BTHE, threatened, in which the scope, validity, enforceability or ownership
of any intellectual property of PriveCo is being or has been contested or
challenged.

 



2

 

 

e.Since the date of the Contribution Agreement, no right, license, or interest
has been granted or conveyed with respect to any of the Assets, and all Assets
are free from all liens, charges, claims and encumbrances.

 

f.The only liabilities of PriveCo are those listed on Exhibit B.

 

g.Between the date of the Contribution Agreement and the date of this Unwind
Agreement, no agreement has been entered into that relates to PriveCo or will
require PriveCo to perform obligations after the Closing.

 

h.Since the date of the Contribution Agreement, BTHE has taken reasonable and
customary security and other measures, including measures against unauthorized
disclosure, to protect the secrecy, confidentiality, and value of its trade
secrets and other technical information of PriveCo.

 

i.Neither the execution and delivery of this Unwind Agreement by BTHE, nor the
performance by BTHE of its obligations hereunder or the consummation of the
Unwind pursuant to the terms conflict with BTHE’s certificate of incorporation
or bylaws; violate any statute, law, ordinance, rule or regulation applicable to
BTHE, or any of its assets or properties or violate, breach, be in conflict with
or constitute a default under any material contract or any order, judgment or
decree to which BTHE is a party or by which BTHE, or any of its respective
assets or properties is bound or encumbered.

 

6.Representations and Warranties of CureDM.

 

a.CureDM is duly incorporated, organized, validly existing and in good standing
under the laws of the State of Delaware, and has sufficient right and authority
to enter into this Unwind Agreement.

 

b.Neither the execution and delivery of this Unwind Agreement by CureDM, nor the
performance by CureDM of its obligations hereunder or the consummation of the
Unwind pursuant to the terms and conditions of this Unwind Agreement conflict
with CureDM’s organizational documents; violate any statute, law, ordinance,
rule or regulation applicable to CureDM, or any of its assets or properties,
violate, breach, be in conflict with or constitute a default under any material
contract or any order, judgment or decree to which CureDM is a party or by which
CureDM, or any of its respective assets or properties is bound or encumbered.

 

c.CureDM has due and sufficient right and authority to enter into this Unwind
Agreement on the terms and conditions herein set forth and to transfer the
record, legal and beneficial title and ownership of all of the BTHE Closing
Shares to BTHE at the Closing.

 

7.Conditions to Closing.

 

a.Conditions to Obligations of BTHE. The obligation of BTHE to consummate the
Unwind is subject to the satisfaction or written waiver of the conditions set
forth below. The Closing of the Unwind contemplated by this Unwind Agreement
will be deemed to mean a waiver of all conditions to Closing. These conditions
precedent are for the benefit of BTHE and may be waived by BTHE in its sole
discretion.

 

i.The representations and warranties of CureDM set forth in this Unwind
Agreement shall be true, correct and complete in all respects as of the Closing
date, as though made on and as of the Closing date, and CureDM shall have
delivered to BTHE a certificate, dated as of the Closing date, to the effect
that the representations and warranties made by CureDM in this Unwind Agreement
are true and correct.

 

ii.All of the covenants and obligations that CureDM or the PriveCo Members are
required to perform or to comply with pursuant to this Unwind Agreement at or
prior to the Closing shall have been performed and complied with in all material
respects. CureDM and the PriveCo Members must have delivered each of the
documents required to be delivered by it pursuant to this Unwind Agreement
(including those set forth in Section 8 below).

 

3

 

 

iii.This Unwind Agreement and all other documents necessary or reasonably
required to consummate the Unwind shall have been executed and delivered by
CureDM.

 

iv.CureDM Inc. shall have executed a Stipulation of Discontinuance with
Prejudice and Release for the litigation commenced in the Supreme Court of the
State of New York, County of New York under index number 651716/2019.

 

b.Conditions to Obligations of CureDM and PriveCo Members. The obligations of
CureDM and the PriveCo Members, as applicable, to consummate the Unwind is
subject to the satisfaction or written waiver of the conditions set forth below.
The Closing of the Unwind will be deemed to mean a waiver of all conditions to
Closing. These conditions precedent are for the benefit of CureDM and the
PriveCo Members, and may be waived by CureDM in its sole discretion.

 

i.The representations and warranties of BTHE set forth in this Unwind Agreement
shall be true, correct and complete in all respects as of the Closing date, as
though made on and as of the Closing date, and BTHE will have delivered to
CureDM a certificate dated the Closing date, to the effect that the
representations and warranties made by BTHE in this Unwind Agreement are true
and correct.

 

ii.All of the covenants and obligations that BTHE are required to perform or to
comply with pursuant to this Unwind Agreement at or prior to the Closing shall
have been performed and complied with in all material respects. BTHE must have
delivered each of the documents required to be delivered by it pursuant to this
Unwind Agreement (including those set forth in Section 8 below).

 

iii.This Unwind Agreement and all other documents necessary or reasonably
required to consummate the Unwind shall have been executed and delivered by
BTHE.

 

8.Closing.

 

a.Closing Date. The Closing shall take place, subject to the terms and
conditions of this Unwind Agreement, as soon as August 14, 2019, and no later
than September 6, 2019, 2019 (the “Outside Date”). The Closing shall take place
on the Closing Date at the offices of the lawyers for CureDM or at such other
location as agreed to by CureDM and BTHE.

 

b.Closing Deliveries of BTHE. At Closing, BTHE will deliver or cause to be
delivered to CureDM the following, in the form and substance reasonably
satisfactory to CureDM:

 

i.Copies of all resolutions and/or consent actions adopted by or on behalf of
the board of directors of PriveCo since the date of the Contribution Agreement.

 

ii.Copies of all resolutions and/or consent actions adopted by or on behalf of
the board of directors of BTHE evidencing approval of this Unwind Agreement and
the Unwind.

 

iii.Share certificates representing 100% of the issued and outstanding PriveCo
Securities.

 

iv.Any other necessary documents as required to give effect to the Unwind.

 

c.Closing Deliveries of CureDM. At Closing, CureDM will deliver or cause to be
delivered to BTHE the following, in the form and substance reasonably
satisfactory to BTHE:

 

i.Copies of all resolutions and/or consent actions adopted by or on behalf of
the board of directors of CureDM evidencing approval of this Unwind Agreement
and the Unwind.

 

ii.All documents as reasonably and customarily required by the transfer agent
and registrar for BTHE’s common stock for the surrender and cancellation of the
BTHE Closing Shares (other than the Open Shares).

 

iii.The Open Share Payment, to the extent required by Section 1(e) above.

 

iv.Any other necessary documents as required to give effect to the Unwind.

 



4

 

 

9.Additional Covenants of the Parties.

 

a.Confidentiality of PriveCo Business. All information regarding the business of
PriveCo including, without limitation, financial information that PriveCo
provided to BTHE during BTHE’s due diligence investigation of PriveCo will be
kept in strict confidence by BTHE and will not be used (except in connection
with due diligence), dealt with, exploited or commercialized by BTHE or
disclosed to any third party (other than BTHE’s professional accounting and
legal advisors) without the prior written consent of PriveCo.

 

b.Confidentiality. Each Party shall treat as confidential all information
furnished to it by the other Party hereto concerning the business, operations
and financial condition of the Party furnishing such information, and shall not
disclose any of such information to any third party or use any such information
except in furtherance of the evaluation and completion of the Unwind. Any
disclosure of confidential information to BTHE shall not be construed as an
assignment, grant, option, license or other transfer of any such right, title or
interest whatsoever to BTHE or any of its Affiliates, Upon request, each Party
shall promptly return all documents and copies thereof received from the other
Party. The obligations of confidentiality under this paragraph shall survive the
Closing and any termination of this Unwind Agreement and shall remain in effect
for a period of one year from the date of Closing. If any Party becomes legally
compelled to disclose any other Party’s confidential information, the disclosing
Party will use all commercially reasonable efforts to provide the other party
with prior notice thereof so that the other Party may seek a protective order or
other appropriate remedy to prevent such disclosure.

 

c.No Publicity. Except for the filing with the U.S. Securities and Exchange
Commission of a Current Report on Form 8-K by BTHE, and any other required U.S.
Securities and Exchange Commission Filing, in BTHE’s sole discretion, it is
agreed that the Parties shall not make any public announcement or issue any
press release or publicity or make any other disclosures, except disclosures
required by law on a confidential basis to persons deemed to be
“representatives” of such Parties, or confirm any statements by third parties
concerning the transactions herein proposed, or disclose or confirm that
discussions regarding the Unwind are occurring, without the prior written
consent in advance of the other Party.

 

d.Non-Disparagement. Neither CureDM nor BTHE will directly or indirectly contact
the press, make any statements for public dissemination (expect as specifically
provided above), or respond to inquiries from the press regarding this Unwind
Agreement or the other Parties.

 

e.Notification. Between the date of this Unwind Agreement and the Closing Date,
each of CureDM and BTHE will promptly notify the other in writing if it becomes
aware of any fact or condition that causes or constitutes a material breach of
any of its representations and warranties as of the date of this Unwind
Agreement, if it becomes aware of the occurrence after the date of this Unwind
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. Should any such fact or condition require any change in the exhibits
relating to such Party, such Party will promptly deliver to the other a
supplement to the exhibits specifying such change. During the same period, each
of CureDM and BTHE will promptly notify the other of the occurrence of any
material breach of any of its covenants in this Unwind Agreement or of the
occurrence of any event that may make the satisfaction of such conditions
impossible or unlikely.

 

f.Tax Matters. BTHE agrees to furnish or cause to be furnished to CureDM upon
request as promptly as practicable such information (including access to books
and records) and information and assistance as is reasonably necessary for the
filing of any tax or information return, for the preparation Many tax audit, and
for the prosecution or defense of any claim, suit or proceeding relating to any
proposed tax adjustment.

 



5

 

 

g.Certain Acts Prohibited. Except as expressly contemplated by this Unwind
Agreement, between the date of this Unwind Agreement and the Closing date, BTHE
will not, without the prior written consent of CureDM:

 

i.Incur any liability or obligation or encumber or permit the encumbrance of any
properties or assets of PriveCo except in the ordinary course of business
consistent with past practice;

 

ii.Dispose of or contract to dispose of any PriveCo property or assets except in
the ordinary course of business consistent with past practice;

 

iii.Declare, set aside or pay any dividends on, or make any other distributions
in respect of the PriveCo Securities; or

 

iv.Materially increase benefits or compensation expenses of PriveCo, increase
the cash compensation of any director, executive officer or other key employee
or pay any benefit or amount to any such person.

 

10.Termination. This Unwind Agreement and Mutual Release may be terminated at
any time prior to the Closing by mutual written consent of BTHE and CureDM.
Notwithstanding anything to the contrary contained herein, in the event that
CureDM does not surrender at least 21.0 million BTHE Closing Shares for
cancellation prior to the Outside Date, then this Unwind Agreement shall be null
and void.

 

11.Miscellaneous Provisions.

 

a.Effectiveness of Representations; Survival. Each Party is entitled to rely on
the representations, warranties and agreements of each other and all such
representation, warranties and agreement will be effective regardless of any
investigation that any party has undertaken or failed to undertake. Unless
otherwise stated in this Unwind Agreement, and except for instances of fraud,
the representations, warranties and agreements will survive the Closing Date and
continue in full force and effect.

 

b.Further Assurances. Each of CureDM and BTHE will cooperate with each other and
execute and deliver such other instruments and documents and take such other
actions as may be reasonably requested from time to time by any Party as
necessary to carry out, evidence, and confirm the intended purposes of this
Unwind Agreement.

 

c.Amendment. This Unwind Agreement may not be amended except by an instrument in
writing signed by each of CureDM and BTHE.

 

d.Expenses. All fees and expenses incurred in connection with this Unwind
Agreement and the Unwind, including, without limitation, all fees and expenses
of attorneys, accountants and representatives employed by either Party, shall be
borne solely by the Party that has incurred such expense.

 

e.Entire Agreement. This Unwind Agreement, the exhibits attached hereto and the
other documents delivered pursuant to this Unwind Agreement or otherwise in
connection with the Unwind contain the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior arrangements and
understandings, both written and oral, expressed or implied, with respect
thereto. Any preceding correspondence or offers (including those set forth in
the Letter of Intent) are expressly superseded and terminated by this Unwind
Agreement.

 

f.Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been given or made if in writing
and delivered personally or sent by registered or certified mail (postage
prepaid, return receipt requested) or facsimile to the Parties at the following
addresses:

 

If to BTHE, to;

 

Thomas D. Atkinson

Ledwith & Atkinson

81 Hempstead Avenue

Lynbrook, New York 11563

Email: tatkinson@ledwithatkinson.com

(516) 593-1771

 



6

 

 

If to CureDM or the PriveCo Members, to:



 

Loraine V. Upham

CureDM, Inc.

5901 Indian School Road

Albuquerque, NM 87110

Email: lori@curedm.com

Telephone: 505-515-1947(LVU)

 

g.Headings. The headings contained in this Unwind Agreement are for convenience
purposes only and will not affect in any way the meaning or interpretation of
this Unwind Agreement.

 

h.Third Party Beneficiaries. This Unwind Agreement is and will only be construed
as for the benefit of or enforceable by those persons party to this Unwind
Agreement and the PriveCo Members.

 

i.Assignment. This Unwind Agreement may not be assigned (except by operation of
law) by any Party without the consent of the other parties.

 

j.Governing Law, Jurisdiction, and Venue. This Unwind Agreement will be governed
by and construed in accordance with the laws of the State of New York applicable
to contracts made and to be performed therein. In the event any dispute arises
hereunder, the exclusive jurisdiction for the resolution of such dispute or
disputes shall be the state or federal courts located in Manhattan, New York.
The parties hereby consent to venue and personal jurisdiction in such courts.

 

k.Jury Waiver. THE PARTIES HERETO AGREE TO WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTER-CLAIM BROUGHT BY ANY PARTY HERETO AGAINST ANY OTHER PARTY
HERETO IN ANY MANNERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THIS UNWIND AGREEMENT, THE RELATIONSHIP OF THE PARTIES AND/OR ANY CLAIM OF
INJURY OR DAMAGE, AND ANY STATUTORY REMEDY RELATED THERETO OR TO THIS UNWIND
AGREEMENT.

 

1.Attorneys’ Fees. If any Party hereto shall commence any action or proceeding
against any or all of the other Party that arises out of the provisions of this
Unwind Agreement or to recover damages as the result of the alleged breach of
any of the provisions of this Unwind Agreement, the prevailing Party therein
shall be entitled to recover from the non-prevailing party (and the court shall
award to the prevailing party) all reasonable costs incurred in connection
therewith, including reasonable attorneys’ fees.

 

m.Construction. The language used in this Unwind Agreement will be deemed to be
the language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any Party.

 

n.Gender. All references to any Party will be read with such changes in number
and gender as the context or reference requires.

 

o.Business Days. If the last or appointed day for the taking of any action
required or the expiration of any rights granted herein shall be a Saturday,
Sunday or a legal holiday in the State of New York, then such action may be
taken or right may be exercised on the next succeeding day which is not a
Saturday, Sunday or such a legal holiday.

 

p.Counterparts. This Unwind Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

 

q.Fax or Email Execution. This Unwind Agreement may be executed by delivery of
executed signature pages by fax or email and such fax or email execution will be
effective for all purposes.

 

r.Schedules and Exhibits. The schedules and exhibits are attached to this Unwind
Agreement and are incorporated herein.

  

[Signature Pages Follow]

 

7

 

  

IN WITNESS WHEREOF the parties hereto have executed this Unwind Agreement as of
the day and year first above written.

 

  Sincerely,         BOSTON THERAPEUTICS, INC.         By: /s/ Carl W.Rausch  
Name: Carl W. Rausch   Title: Chief Executive Officer

 

Agreed and Accepted:

 

CURE DM, INC.

 

By: /s/ Loraine V.Upham   Name:  Loraine V. Upham   Title: Chief Executive
Officer  

 

 

Signature Page to Unwind Agreement

 

8

 

 

Exhibit A

 

Wire Instructions

 

Beneficiary:

Boston Therapeutics, Inc.

354 Merrimack Street #4

Lawrence MA 01843

603-935-9799

 

Bank account number: 004661705915

Routing number: 026009593

SWIFT Code: BOFAUS3N

 

Bank information:

Bank of America

154 Main Street

North Andover, MA 01845

978-682-0309

 

9

 

 

Exhibit B

 

Liabilities

 

1 Citrin Cooperman  $16,632.00  2 ICON  $15,072.00  3 Pepper Hamilton 
$58,050.46  4 Thompson Hine  $35,090.68  5 Upham BioConsulting  $20,000.00  6
Patent Expenses  $14,000.00  7 Annuities  $158,845.14 

 

 

10



 

